7/20/2020                Case 1:20-cv-03746-LJL DocumentHCCH
                                                          176| Authority
                                                                 Filed 01/28/21 Page 1 of 4




   AUTHORITY


   Spain - Central Authority & practical information
                                                               Central Authority(ies):

                                          Subdirección General de Cooperación Jurídica Internacional
                                                      Ministerio de Justicia (Ministry of Justice)

                                                                  Contact details:


     Address:                                                   Subdirección General de Cooperación Jurídica Internacional
                                                                Ministerio de Justicia
                                                                c/ San Bernardo N° 62
                                                                28071 MADRID
                                                                Spain

     Telephone:                                                 +34 91 390 23 86 / 44 11

     Fax:                                                       +34 91 390 2475 / 4457

     E-mail:                                                    laura.fernandez@mjusticia.es
                                                                silvia.villa@mjusticia.es

     General website:                                           http://www.mjusticia.es/

     Contact person:                                            Ms Laura Fernández Domínguez
                                                                Ms Silvia Villa Albertini


     Languages spoken by sta :                                  Spanish, English, French
                                                                Working hours from Monday to Friday - 9:00 to 15:00




                                                    Practical Information:
       (The following information was provided by the relevant State authorities or was obtained from the replies to the 2003
                                         and/or 2008 Service Convention Questionnaires)


     Forwarding authorities                                     The head of the court administration (Secretario Judicial) of each
     (Art. 3(1)):                                               court is responsible for the service of documents and other acts of
                                                                communication.




https://www.hcch.net/en/states/authorities/details3/?aid=273                                                                          1/4
7/20/2020                Case 1:20-cv-03746-LJL DocumentHCCH
                                                          176| Authority
                                                                 Filed 01/28/21 Page 2 of 4
     Methods of service                                        Formal Service (Art. 5(1)(a))
     (Art. 5(1)(2)):                                           The Central Authority forwards the document to the Dean Judge
                                                               (Juzgado Decano) of the Courts of First Instance within the judicial
                                                               territory (partido judicial) where the document is to be served. This
                                                               court o ce is competent for distributing the di erent proceedings
                                                               (including service of documents) among the judicial authorities that
                                                               fall under its jurisdiction. Service is done by the Court of First
                                                               Instance to which the matter has been forwarded.

                                                               Informal delivery (Art. 5(2))
                                                               In principle, although a di erent form of service is not prohibited
                                                               nor allowed in Spanish domestic law, the Central Authority does
                                                               not practice informal delivery within the meaning of Article 5(2).

                                                               Service by a particular method (Art. 5(1)( b))
                                                               In principle, although a di erent form of service is not prohibited
                                                               nor allowed in Spanish domestic law, the Central Authority does
                                                               not usually receive a special request by the applicant according to
                                                               Article 5(1)(b).

                                                               For more information on methods of service, see European Judicial
                                                               Network in Civil and Commercial Matters – Service of documents –
                                                               Spain.


     Translation requirements                                  Spain has not made a general declaration regarding the necessity
     (Art. 5(3)):                                              to draft or translate all documents into Spanish. This means that, in
                                                               principle, the Central Authority has the discretion to require such a
                                                               translation or not.Article 144 of the Spanish Procedural Law
                                                               establishes that all documents drafted in a foreign language must
                                                               be accompanied by a translation into Spanish. The requirement for
                                                               translation is extended to the document or evidence to be served,
                                                               and if applicable, to the document’s summary.

                                                               In practice, the Central Authority requires a Spanish translation of
                                                               all the requests for service. Some exceptions have been made, such
                                                               as, considering the mother tongue of the addressee. However,
                                                               there have been uneven results on the part of the judicial organs.

                                                               Only if the forwarding authority justi es su ciently that the
                                                               translation is not needed in a particular case, may the Central
                                                               Authority consider the possibility of accepting the request for
                                                               service in the original language. However, a summary of the
                                                               document should always be translated in the o cial language of
                                                               the requested country.

                                                               Spain has concluded a bilateral agreement with Portugal in 1997
                                                               aiming to exclude translation requirements in legal assistance
                                                               matters. There is also a bilateral agreement with Austria for the
                                                               same purpose, but its application was directly related to the
                                                               application of the Civil Procedure Convention of 1954 between the
                                                               two countries, and, as regards service of documents, the latter has
                                                               been recently substituted by the EU Regulation.




https://www.hcch.net/en/states/authorities/details3/?aid=273                                                                           2/4
7/20/2020                Case 1:20-cv-03746-LJL DocumentHCCH
                                                          176| Authority
                                                                 Filed 01/28/21 Page 3 of 4
     Costs relating to execution of the request                Service of documents is costless, according to Spanish domestic
     for service                                               law, and it is performed by public authorities. Special costs deriving
     (Art. 12):                                                from a particular form of service required by the applicant should
                                                               be dealt with according to the circumstances of the case.

                                                               Also see European Judicial Network in Civil and Commercial Matters
                                                               – Service of documents – Spain (question 8).


     Time for execution of request:

     Oppositions and declarations                              Click here to read all the declarations and reservations made by
     (Art. 21(2)):                                             Spain under this Convention

     Art. 8(2):                                                No opposition

     Art. 10(a):                                               No opposition

     Art. 10(b):                                               No opposition

     Art. 10(c):                                               No opposition

     Art. 15(2):                                               Declaration of applicability

     Art. 16(3):                                               Declaration of applicability

     Derogatory channels (bilateral or                         To consult bilateral and multilateral treaties to which Spain is a
     multilateral agreements or internal law                   party, see: www.boe.es/g/es/bases_datos/iberlex.php (in Spanish
     permitting other transmission channels)                   only) and www.prontuario.org/.
     (Arts. 11, 19, 24 and 25)
                                                               Council Regulation (EC) No 1393/2007 on the service in the Member
     Disclaimer:                                               States of judicial and extrajudicial documents in civil or commercial
     Information may not be complete or fully                  matters (Strasbourg, 13 November 2007) (European Judicial Atlas –
     updated – please contact the relevant                     Service of Documents).
     authorities to verify this information.
                                                               Inter-American Convention on Letters Rogatory (Panama City, 13
                                                               January 1975)
                                                               (http://www.oas.org/DIL/treaties_and_agreements.htm).


     Useful links:                                             Consejo General del Poder Judicial (in Spanish only)
                                                               Prontuario Auxilio Judicial Internacional – Guide to International
                                                               Judicial Co-operation in Spain (Ministry of Justice)


   (This page was last updated on 18 July 2014)

   This page was last updated on:



       Conventions (incl. Protocols and Principles)
       Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
       Commercial Matters [14]




https://www.hcch.net/en/states/authorities/details3/?aid=273                                                                            3/4
7/20/2020                Case 1:20-cv-03746-LJL DocumentHCCH
                                                          176| Authority
                                                                 Filed 01/28/21 Page 4 of 4




https://www.hcch.net/en/states/authorities/details3/?aid=273                                  4/4
